J.A13031/14


                     2014 Pa. Super. 179
STANDARD CHARTERED BANK,           :              IN THE SUPERIOR COURT OF
                                   :                   PENNSYLVANIA
                   Appellee        :
                                   :
             v.                    :
                                   :
                                   :
AHMAD HAMAD AL GOSAIBI AND         :
BROTHERS COMPANY, ET AL.,          :
                                   :
                   Appellants      :              No. 2406 EDA 2013


                  Appeal from the Order Entered July 16, 2013
              In the Court of Common Pleas of Philadelphia County
                        Civil Division No(s).: 130301427

BEFORE: ALLEN, MUNDY, and FITZGERALD,* JJ.

OPINION BY FITZGERALD, J.:                          FILED AUGUST 20, 2014

        Ahmad Hamad Al Gosaibi and Brothers Co., et al.

from the order entered in the Philadelphia County Court of Common Pleas

denying its motion to vacate judgment in favor of Standard Chartered Bank



                                                               w York judgment

recognizing a Bahraini money judgment in favor of Standard Chartered. We



judgment is entitled to full faith and credit in Pennsylvania.      Accordingly,




*
    Former Justice specially assigned to the Superior Court.
J. A13031/14

because Standard Chartered sought to enforce a valid New York judgment in

Pennsylvania, we affirm.

        Standard Chartered is a banking corporation organized under the laws

of England and Wales with a New York branch.        AHAB is a Saudi Arabian

partnership whose partners are all citizens and residents of Saudi Arabia. In

April 2009, the parties entered into a currency exchange agreement wherein

Standard Chartered agreed to sell Saudi Riyals to AHAB in exchange for

United States Dollars. Standard Chartered transferred the Riyals

account, but AHAB did not transfer the corresponding Dollars to Standard



twenty-five million dollar money judgment, plus interests and costs, against

AHAB in the Bahrain Chamber for Dispute Resolution, a commercial court of

the Kingdom of Bahrain.1 AHAB did not exercise its right to appeal from the

Bahraini judgment in favor of Standard Chartered.

        In December 2011, Standard Chartered commenced an action against

AHAB in the Supreme Court2 of the State of New York, New York County, to




1
 For additional background, see Ahmad Hamad Algosaibi & Bros. Co. v.
                                      , 785 F. Supp. 2d 434 (S.D.N.Y
2011), and In re Certain Funds, Accounts, and/or Inv. Vehicles
Managed by Affiliates of Fortress Inv. Grp LLC, No. 14 Civ. 1801, 2014
WL 3404955, 2014 U.S. Dist. LEXIS 95578 (S.D.N.Y. July 9, 2014).
2
    In New York, the Supreme Court is the trial court of general jurisdiction,




                                     -2-
J. A13031/14

of the Uniform Foreign Money Judgment Recognition Act3

                                                        rd Chartered cross-

moved for summary judgment.      Before the New York court, AHAB argued

that the trial court should refuse to recognize the Bahraini judgment,



denied fundamental due process in the Bahraini tribunal and because

Bahrain was an inconvenient forum.     On December 12, 2012, after a full

hearing and briefing, the New York court granted summary judgment in

favor of Standard Chartered. On January 28, 2013, judgment was entered

in favor of Standard Chartered in the amount of $27,207,4004 against

AHAB.5,   6




3
  See N.Y. C.P.L.R. 5301-09 (McKinney 2014) (Uniform Recognition of
Foreign Country Money Judgments Act).
4
  This amount reflects the twenty-five million dollar judgment in favor of
Standard Chartered, plus interest, costs, and disbursements, as calculated
by the New York court.
5
 See Standard Chartered Bank v. Ahmad Hamad Al Gosaibi & Bros.
Co., 38 Misc. 3d 831, 957 N.Y.S.2d 602 (N.Y. Sup. Ct. 2012).
6
  On September 24, 2013, the New York court issued an order quashing
                                   duces tecum and information subpoenas
based upon a finding that it lacked personal jurisdiction over AHAB pursuant
                     -arm statute, N.Y. C.P.L.R. 302 (McKinney 2014).
However, the New York court did not disturb its December 12, 2012 order
recognizing the Bahraini judgment.




                                   -3-
J. A13031/14




which unanimously affirmed the trial court on October 24, 2013.7 On April

22, 2014, the intermediate appell
                                                                          8



        Meanwhile, on March 11, 2013, Standard Chartered filed the New York

judgment in the Philadelphia County Court of Common Pleas pursuant to the

Uniform Enforcement of Foreign Judgments Act9                             10
                                                                                 On

April 19, 2013, AHAB filed a motion to vacate the judgment. On May 13,

2013, Standard Chartered filed an answer to the motion to vacate.              After

further briefing by both parties and a full hearing on the matter, the trial

7
  See Standard Chartered Bank v. Ahmad Hamad Al Gosaibi & Bros.
Co., 110 A.D.3d 578, 973 N.Y.S.2d 197 (N.Y. App. Div. 2013), pet. for leave
to appeal denied, No. 10869, 653506/11 (N.Y. App. Div. Apr. 22, 2014).
8
  See Standard Chartered Bank v. Ahmad Hamad Al Gosaibi & Bros.
Co., No. 10869, 653506/11 (N.Y. App. Div. Apr. 22, 2014). This case has
                                                             -judgment
discovery.
9
    42 Pa.C.S. § 4306.
10
  In February 2013, Standard Chartered also filed for enforcement of the
New York judgment in the trial court of Washington, D.C. pursuant to
                                               See D.C. Code § 15-352
(2014). AHAB moved to set aside that judgment, arguing that the District of
Columbia court could not register the Bahraini judgment unless it

Act. The District of Columbia court disagreed, reasoning that full faith and
credit principles permitted enforcement of Standard Chartere
York judgment. See Standard Chartered Bank v. Ahmad Hamad Al
Gosaibi & Bros. Co., No. 2013 CA 001602F (D.C. Super. Ct. May 22,

listed for oral argument on April 10, 2014. Its disposition is pending.




                                     -4-
J. A13031/14




2013, concluding

           [h]ere, the mandates of the United States Constitution,

           clear. The New York judgment is entitled to full faith and
           credit just as any other judgment issued by a New York
           court. [AHAB] had a full and fair opportunity to litigate
           whether the Bahraini judgment should be entered pursuant
                                               nition Act]. [Standard
           Chartered] duly filed the New York judgment in
           Pennsylvania pursuant to 42 Pa.C.S. § 4306. Therefore,
           the New York judgment is entitled to the same res judicata
           effect it would have in New York. Therefore, it is of no
           moment whether Pennsylvania would have recognized the

           because here, [Standard Chartered] is seeking to enforce a
           New York judgment, not a direct Bahraini judgment.

Trial Ct. Op., 10/9/13, at 8 (some capitalization omitted). This timely appeal

followed.11

        AHAB raises the following issues on appeal:

           Did the trial court err, when by order docketed on July 16,

           judgment?

           Did the trial court err in denying the petition because, as a
           matter of sound public policy and of law, full faith and
           credit does not preclude a state from applying its own
           statutory law and policies to the question of recognition of
           a foreign country judgment simply because a party has
           chosen to obtain recognition of that judgment in another
           state first, as a different rule would promote forum-
           shopping and undermine important interests of states in
           applying their own recognition standards and policies to
           foreign country judgments?

11
     Both AHAB and the trial court have complied with Pa.R.A.P. 1925.




                                       -5-
J. A13031/14



            To the extent its denial of said petition was based on a
            conclusion that full faith and credit principles mandated
            recognition of the Bahraini judgment (since New York
            previously recognized the judgment as enforceable in that
            state), did the trial court err in rejecting or failing to

            required to give full faith and credit to the New York
            decision, and was not precluded from applying

            of recognition and enforcement of the underlying Bahraini
            judgment?

            Did the trial court err in permitting [Standard Chartered]

            version of the [Enforcement Act] improperly to obtain
            recognition in Pennsylvania of a Bahraini judgment, which
            the trial court should have subjected to more searching

            version of the [Recognition Act]?

                    -4 (capitalization omitted).

                                                       t the trial court erred in

affording full faith and credit to the New York judgment in favor of Standard

Chartered.      Id. at 18.    In support of this argument, AHAB makes two

primary claims. First, AHAB opines the New York judgment is not entitled to

full f                                                                       Id.

at 20. Next, AHAB hypothesizes that even if the judgment is entitled to full

faith and credit, Pennsylvania may abrogate the full faith and credit mandate

by subjecting Standard Charter

the Recognition Act in order to ascertain whether recognition of the

                                                         Id. at 20, 22-27, 31-

33.      Simply, AHAB insists a Pennsylvania court can ignore full faith and


                                        -6-
J. A13031/14




entitled to relief.

      We review the denial of a petition to vacate a foreign judgment for an

abuse of discretion or error of law. Olympus Corp. v. Canady, 962 A.2d
671, 673-74 (Pa. Super. 2008).

raises a question of law.    Id.

standard of review is de novo

Id. (citation omitted).

      When interpreting statutes, this Court is guided by the following

principles:

          The goal in interpreting any statute is to ascertain and
          effectuate the intention of the General Assembly. Our
          Supreme Court has stated that the plain language of a
          statute is in general the best indication of the legislative
          intent that gave rise to the statute. When the language is
          clear, explicit, and free from any ambiguity, we discern
          intent from the language alone, and not from the

          statute. We must construe words and phrases in the
          statute according to their common and approved usage.
          We also must construe a statute in such a way as to give
          effect to all its provisions, if possible, thereby avoiding the
          need to label any provision as mere surplusage.

Id. at 674 (citation omitted).



be given in each State to the public Acts, Records, and judicial Proceedings

                                                         ngress codified the full

faith and credit clause by enacting the Full Faith and Credit Act, 28 U.S.C. §



                                       -7-
J. A13031/14




have the same full faith and credit in every court within the United States

and its Territories and Possessions as they have by law or usage in the



U.S.C. § 1738.

     As explained by the United States Supreme Court,

        [t]he very purpose of the full-faith and credit clause was to
        alter the status of the several states as independent
        foreign sovereignties, each free to ignore obligations
        created under the laws or by the judicial proceedings of
        the others, and to make them integral parts of a single
        nation throughout which a remedy upon a just obligation
        might be demanded as of right, irrespective of the state of
        its origin.

Milwaukee Cnty. v. M.E. White Co., 296 U.S. 268, 276-77, 56 S. Ct. 229,

234, 80 L. Ed. 220, 228 (1935).         Thus, the Full Faith and Credit Act




Matsushita Elec. Indus. Co. v. Epstein, 516 U.S. 367, 373, 116 S. Ct.
873, 877, 134 L. Ed. 2d 6, 17 (1996).

        Regarding judgments, however, the full faith and credit
        obligation is exacting. A final judgment in one State, if
        rendered by a court with adjudicatory authority over the
        subject matter and persons governed by the judgment,
        qualifies for recognition throughout the land. For claim
        and issue preclusion (res judicata) purposes, in other
        words, the judgment of the rendering State gains
        nationwide force. . . .

        We are aware of [no] considerations of local policy or law
        which could rightly be deemed to impair the force and


                                    -8-
J. A13031/14

        effect which the full faith and credit clause and the Act of
        Congress require to be given to [a money] judgment
        outside the state of its rendition.

Baker ex rel. Thomas v. Gen. Motors Corp., 522 U.S. 222, 233-34, 118
S. Ct. 657, 663-64, 139 L. Ed. 2d 580, 592-93 (1998) (alterations in

original) (footnote, citations, and internal quotation             marks omitted).

                                                              res judicata effect the

judgment would have been afforded in the state in which i

Wilkes ex rel. Mason v. Phoenix Home Life Mut. Ins. Co., 587 Pa. 590,

607, 902 A.2d 366, 376 (2006) (citations omitted) (holding judgment

approving settlement of New York class action had res judicata effect and

was entitled to full faith and credit); see also Morris Lapidus Assocs. v.

Airportels, Inc., 240 Pa. Super. 80, 82, 361 A.2d 660, 662 (1976)



                                                                          12
                                                                               Once a

                                                      relitigation in other states of

                                        Sutton v. Lieb, 342 U.S. 402, 407, 72 S.

Ct. 398, 402, 96 L. Ed. 448, 455 (1952).

     Full   faith   and   credit   is   statutorily   enshrined   in

Enforcement Act, which states:




12
   We acknowledge Morris Lapidus
the Enforcement Act.




                                         -9-
J. A13031/14

         (b) Filing and status of foreign judgments. A copy of
         any foreign judgment including the docket entries
         incidental thereto authenticated in accordance with act of
         Congress or this title may be filed in the office of the clerk
         of any court of common pleas of this Commonwealth. The
         clerk shall treat the foreign judgment in the same manner
         as a judgment of any court of common pleas of this
         Commonwealth. A judgment so filed shall be a lien as of
         the date of filing and shall have the same effect and be
         subject to the same procedures, defenses and proceedings
         for reopening, vacating, or staying as a judgment of any
         court of common pleas of this Commonwealth and may be
         enforced or satisfied in like manner.

                                  *     *      *

         (f) Definition.
         means any judgment, decree, or order of a court of the
         United States or of any other court requiring the payment
         of money which is entitled to full faith and credit in this
         Commonwealth.

42 Pa.C.S. § 4306(b), (f) (emphasis added).



                                                     Hilkmann v. Hilkmann,

579 Pa. 563, 573, 858 A.2d 58, 65 (2004). In Noetzel v. Glasgow, Inc.,

338 Pa. Super. 458, 487 A.2d 1372 (1985), the Superior Court examined

the effect of the full faith and credit clause of the Constitution of the United

States on foreign judgments.     The Noetzel Court considered a petition to

strike or open a West Virginia judgment transferred to the Montgomery

County Court of Common Pleas pursuant to the Enforcement Act.             Id. at

463, 487 A.2d at 1374.         After review, this Court held that judgments

entered in sister states are



                                      - 10 -
J. A13031/14

         entitled to full faith and credit in Pennsylvania so long as
         there was jurisdiction by the court which originally
         awarded the judgment, and the defendant had an
         opportunity to appear and defend.             The courts in
         Pennsylvania will refuse to give full faith and credit to a
         foreign judgment if it was obtained in derogation of a
         basic, due process right of the defendant. However, when
         the court of another state has purported to act on the
         merits of a case, its jurisdiction to do so and the regularity
         of its proceedings are presumptively valid. The party
         challenging the validity of the judgment, therefore, bears
         the burden of showing any irregularity in the proceedings.

Id. at 465-66, 487 A.2d at 1375-76 (citations omitted).

      Generally,   Pennsylvania   enforces    a   valid   sister-state   judgment

transferred to Pennsylvania even if the judgment violates Pennsylvania

public policy.   Greate Bay Hotel & Casino, Inc. v. Saltzman, 415 Pa.

Super. 408, 414, 609 A.2d 817, 820 (1992) [hereinafter Greate Bay]. In

Greate Bay, the plaintiff commenced an action against the defendant in

New Jersey to recover unpaid gambling debts. Id. at 410, 609 A.2d at 818.

The defendant failed to appear to defend against the action and a default

judgment was entered against him.       Id.   The plaintiff then filed the New

Jersey judgment in the Philadelphia County Court of Common Pleas pursuant

to the Enforcement Act. Id. In Pennsylvania, the defendant filed a petition

to open the judgment alleging that he had not received notice of the default

                                                              because gambling

debts were violative of public policy and not recoverable in Pennsylvania




                                     - 11 -
J. A13031/14

                              13
                                   Id.    The Greate Bay Court held that the



           [a] state is required to give full faith and credit to a money
           judgment rendered in a civil suit by a sister state even
           where the judgment violates the policy or law of the forum
           where enforcement is sought. If the judgment was valid
           and enforceable in the rendering state, it is equally so in
           all other states. Thus, a transferred judgment cannot be
           stricken or opened simply because the party seeking to
           open or strike can demonstrate that he/she would have a
           valid defense to the action if brought in Pennsylvania.

Id. at 414, 609 A.2d at 820 (citations and formatting omitted). To reiterate,

the Enforcement Act addresses valid sister-state judgments only. Id.; see

also Hilkmann



the courts of foreign nations).


13
     The statute states:

           § 2031 Gaming contracts to be void.

           If any person or persons shall lose any money or other
           valuable thing, at or upon any match of cock-fighting,
           bullet-playing or horseracing, or at or upon any game of
           address, game of hazard, play or game whatsoever, the
           person or persons who shall lose their money or other
           valuable thing shall not be compelled to pay or make good
           the same; and every contract, note, bill, bond, judgment,
           mortgage, or other security or conveyance whatsoever,
           given, granted, drawn or entered into for the security or
           satisfaction of the same, or any part thereof,   shall be
           utterly void and of none effect.

73 P.S. § 2031.




                                         - 12 -
J. A13031/14

      Recognition of judgments entered in foreign nations is governed by



               [a]ny governmental unit other than the United States, or

any state . . . thereof



denying recovery of a sum of money, other than a judgment for taxes, a fine

or other penalty, or a judgment in matrimonial or famil                      Id. A

foreign judgment meeting the requirements of the Recognition Act is




nation   judgment    is

Recognition Act, it is entitled to full faith and credit by our sister states.

      As discussed supra, AHAB argues that Pennsylvania erred in giving full

faith and credit to a New York judgment recognizing a Bahraini judgment.



of Standard Chartered has passed appellate scrutiny in that state. 14            See

Standard Chartered Bank, No. 10869, 653506/11 (N.Y. App. Div. Apr. 22,

2014).    Furthermore, the court in Washington, D.C., has also permitted


14

                                                     duces tecum and
information subpoenas based upon a finding that it lacked personal
jurisdiction did not disturb its December 12, 2012 order recognizing the
Bahraini judgment.




                                       - 13 -
J. A13031/14

enforcement of the New York judgment. See Standard Chartered Bank,

No. 2013 CA 001602F (D.C. Super. Ct. May 22, 2013). Therefore, just like

in Greate Bay and Noetzel, in which the plaintiffs possessed valid and

enforceable sister-state judgments, in the instant case, Standard Chartered

possesses a valid New York judgment. See Greate Bay, 415 Pa. Super. at

414, 609 A.2d at 820; Noetzel, 338 Pa. Super. at 465-66, 487 A.2d at

1375-76. Pursuant to the U.S. Constitution, the Full Faith and Credit Act,



matter of law, entitled to full faith and credit in Pennsylvania as with any

other judgment issued by a New York court.15 See U.S. Const. art. IV, § 1;

28 U.S.C. § 1738; Baker, 522 U.S. at 233-34, 118 S. Ct. at 663-64, 139 L.

Ed. 2d at 592-93; Wilkes, 587 Pa. at 607, 902 A.2d at 376; Greate Bay,

415 Pa. Super. at 414, 609 A.2d at 820; Noetzel, 338 Pa. Super. at 465-66,
487 A.2d at 1375-76.    That the New York judgment recognized a foreign

nation judgment is of no moment.        Just as Pennsylvania courts were

compelled to recognize a New Jersey judgment in Greate Bay and a West

Virginia judgment in Noetzel pursuant to full faith and credit, we are

similarly bound to recognize the instant New York judgment.    See Greate

Bay, 415 Pa. Super. at 414, 609 A.2d at 820; Noetzel, 338 Pa. Super. at

15
   To the extent AHAB has argued that the language of the Full Faith and
Credit Act, the Enforcement Act, and the Recognition Act is ambiguous, we
discern no ambiguity. Accordingly, we give effect to the plain language of
the statutes. Olympus, 962 A.2d at 673-74.




                                   - 14 -
J. A13031/14

465-66, 487 A.2d at 1375-76.         Accordingly, the trial court did not err in

giving full faith and cred

plea to disregard full faith and credit and vacate the Pennsylvania judgment.

See, e.g., Baker, 522 U.S. at 233-34, 118 S. Ct. at 663-64, 139 L. Ed. 2d

at 592-93.

      AHAB alternatively claims that it is against public policy to permit

Pennsylvania courts to enforce a sister-state judgment using the mechanical



New York judgment recognized a foreign country judgment pursuant to New

Yor

the   plain   statutory   language   of   the   Enforcement   Act   and   examine



                                                      cal filing principles could

promote forum-



no relief.

      In support of this argument, AHAB relies primarily on Reading &

Bates Constr. Co. v. Baker Energy Res. Corp., 976 S.W.2d 702 (Tex.

App. 1998) [hereinafter Reading].         In Reading, the plaintiff obtained a

judgment against the defendant in Canada. Id. at 705. The plaintiff then



Id.    The plaintiff subsequently filed for enforcement of the Louisiana



                                      - 15 -
J. A13031/14




that Texas should give full faith and credit to the Louisiana judgment. Id.

The plaintiff also filed to have the underlying Canadian judgment recognized

                                                          Id.

     The Reading Court, relying on Tanner v. Hancock, 5 Kan. App. 2d
558, 619 P.2d 1177 (Kan. Ct. App. 1980), suggested that to permit

enforcement of the Louisiana judgment would allow the plaintiff to enforce

                                                    Reading, 976 S.W.2d at

715. The Reading

the [Enforcement Act] to



                                       16
                                            Id. at 714.

     For three reasons, we respectfully disagree with the Reading

quixotic reliance on Tanner.17    First, Tanner did not involve a foreign

country judgment.   Tanner addressed a Kansas judgment that had been

                                        Tanner, 5 Kan. App. 2d at 558, 619

P.2d at 1178. The instant case involves a Bahraini judgment. Second, the

Court of Appeals of Kansas held that the Missouri judgment would not be

16
   The Texas Court of Appeals, however, did hold that the Canadian
judgment was entitled to recognition under the Recognition Act. Reading,
976 S.W.2d at 712.
17
  Regardless, decisions of our sister states are not binding on this Court.
Albert v. Erie Ins. Exch., 65 A.3d 923, 929 (Pa. Super. 2013).




                                   - 16 -
J. A13031/14




reason for the entire exercise was to avoid a motion for relief pending in the

ori                  Reading, 976 S.W.2d at 714 (citing Tanner, 5 Kan. App.
2d at 562-63, 619 P.2d at 1181). There is no allegation or evidence in the

instant matter that Standard Chartered proceeded with any such improper

purpose. Third, Texas has adopted the Uniform Foreign Money Judgments

                                                                    -law based

recognition law. Compare Tex. Civ. Prac. & Rem. Code. Ann. §§ 36.001-

36.008 (West 2013), with La. Code Civ. Proc. Ann. art 2541(A) (2014), and

Baker & McKenzie Advokatbyra v. Thinkstream Inc., 20 So. 3d 1109,



to enforce a judgment rendered in a foreign country by filing an ordinary
                                                             18
action in accordance with LSA-C.C.P. art. 2541                    Instantly, the



18
     Article 2541 states in pertinent part:

           Art. 2541. Execution of foreign judgments

           A. A party seeking recognition or execution by a Louisiana
           court of a judgment or decree of a court of the United
           States or a territory thereof, or of any other state, or of
           any foreign country may either seek enforcement pursuant
           to R.S. 13:424
           Enforcement Act], or bring an ordinary proceeding against
           the judgment debtor in the proper Louisiana court, to have
           the judgment or decree recognized and made the
           judgment of the Louisiana court.

La. Code Civ. Proc. Ann. art. 2541(A) (2014).




                                       - 17 -
J. A13031/14

versions of the Recognition Act at issue here

        are materially identical. Compare N.Y. C.P.L.R. 5301-09, with 42

P.S. §§ 22001-09. Simply stated, in Pennsylvania, judgments recognized as

valid after a full hearing in a sister-state are res judicata.19,   20
                                                                         Baker, 522
U.S. at 233-34, 118 S. Ct. at 663-64, 139 L. Ed. 2d at 592-93.; Wilkes, 587
Pa. at 607, 902 A.2d at 376.

      To the extent that AHAB asks this Court to hold that, in the interest of

Pennsylvania public policy, the trial court should be required to subject a

New   York   judgment                                                            to

heightened scrutiny and conduct an independent inquiry into the validity of



19
   We note also that Reading is apparently the only case in which a court
has refused to adhere to the Full Faith and Credit Clause and denied
enforcement of a sister-state judgment recognizing a foreign judgment. See
Gregory H. Schill, Ending Judgment Arbitrage: Jurisdictional Competition and
the Enforcement of Foreign Money Judgments in the United States, 54

20
   AHAB also cites Wamsley v. Nodak Mut. Ins. Co., 341 Mont. 467, 178
P.3d 102 (Mont. 2008), and Matusevitch v. Telnikoff, 877 F. Supp. 1
(D.D.C. 1995),      , 159 F.3d 636 (D.C. Cir. May 5, 1998) (per curiam), to
bolster its argument. These cases, too, are distinguishable from the instant
case. First, Wamsley did not concern a foreign country money judgment,
but rather a North Dakota declaratory judgment. Wamsley, 341 Mont. at
481, 178 P.3d at 113. Second, the holding in Matusevitch arose from an
entirely different procedural posture.      The Matusevitch court was
considering whether the plaintiff was required to seek recognition of a

Recognition Act before the judgment could be enforced. Matusevitch, 877
F. Supp. at 3. That court was not asked to consider enforcement of a
foreign country money judgment that had already been recognized in a
sister state.




                                      - 18 -
J. A13031/14

the New York judgment, AHAB is not entitled to relief.     As the trial court



due judgments                                  Baker, 522 U.S. at 233, 118

S. Ct. at 664, 139 L. Ed. 2d at 592 (emphasis in original)). States must give

full faith and credit to sister-

violates                                                                See

Greate Bay, 415 Pa. Super. at 414, 609 A.2d at 820. Just as Pennsylvania

enforced a gambling debt that violated public policy in Pennsylvania, even if

the underlying judgment in this case violated our public policy, we are

obliged to enforce it.21 See id.; accord Baker, 522 U.S. at 233, 118 S. Ct.

at 664, 139 L. Ed. 2d at 592.

      For all of the foregoing reasons, having discerned no abuse of

discretion or error of law, we affirm the order of the trial court denying

                                                                         See

Olympus, 962 A.2d at 673.

      Order affirmed.




21

the instant case is the application of the Full Faith and Credit Clause as a
cornerstone of our federal system. Milwaukee Cnty., 296 U.S. at 276-77,
56 S. Ct. at 234, 80 L. Ed. at 228.




                                   - 19 -
J. A13031/14

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/20/2014




                          - 20 -